Citation Nr: 0311472	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
disability.

2. Entitlement to service connection for a low back 
disability.

3. Entitlement to service connection for a right foot 
disability.

4. Entitlement to service connection for joint pain of the 
ankles, as a chronic disability resulting from an undiagnosed 
illness.

5. Entitlement to service connection for low back pain, as a 
chronic disability resulting from an undiagnosed illness.

6. Entitlement to service connection for right foot pain, as 
a chronic disability resulting from an undiagnosed illness.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from November 1990 to August 1991. In 
addition, the veteran had unverified service in the United 
States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. 

In March 2000, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The case was remanded by the Board in May 2000 and has now 
been returned for disposition.  


REMAND

After the veteran's appeal was certified to the Board, it was 
determined that further development was needed, and the Board 
undertook such pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
again remanded in order to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."  It further held 
that the 30-day filing deadline, as provided by 38 C.F.R. § 
19.9(a)(2)(ii), was misleading and prejudicial to claimants, 
stating that the law under 38 U.S.C. §5103(a) clearly allowed 
the claimant one year to submit evidence.  It is essentially 
the RO's responsibility to ensure that all 
appropriate notification and development is undertaken in 
this case.  

Pursuant to the above-mentioned Board development, the 
veteran submitted to VA examinations in March 2003.  The 
examiner diagnosed the veteran with degenerative spondylosis 
of the lumbar spine, but stated that it was not at least as 
likely due to service.  He also diagnosed the veteran with 
mild hallux valgus on the right with metatarsal phalangeal 
joint degeneration and bilateral mild degenerative arthritis 
of the ankles and stated that "[t]hese conditions are at 
least as likely as not due to his [s]ervice and the prior 
history due to multiple recurrent sprains".  Here, the only 
medical evidence in the veteran's service medical records 
(SMR's) regarding his claims on appeal is a record dated June 
7, 1990, which notes a fall by the veteran wherein he twisted 
his ankle.  The assessment was a right ankle sprain.  The 
veteran's DD 214 lists his second period of active duty from 
November 1990 to August 1991.  Thus, the veteran's status 
during the period of June 1990 must be verified to determine 
whether he was on either active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA).  Therefore, for these 
reasons, a remand is required.  Therefore, in order to ensure 
due process, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should verify the veteran's 
periods of service in the United States 
Army Reserve and any periods of ACDUTRA 
or INACDUTRA, and specifically his status 
during June 1990.

3.  The RO should then readjudicate the 
claim and, if the claim on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any subsequently 
submitted records, the recently submitted 
VA examination reports, dated in March 
2003, and the Veterans Claims Assistance 
Act of 2000. An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




